Citation Nr: 0638466	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.  

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1982 to June 1986.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a May 2001 decision by the RO 
which, in part, denied service connection for bipolar 
disorder and a right knee disability.  A videoconference 
hearing before the undersigned member of the Board was held 
in August 2003.  The Board remanded the appeal for additional 
development in July 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not manifest a psychiatric disorder in 
service or until many years after service, and there is no 
competent evidence that his current bipolar disorder is 
related to service.  

3.  A right knee disability was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current right knee disability is 
related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have bipolar disorder due to disease 
or injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 1112, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  

2.  The veteran does not have a right knee disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the claims of service 
connection for bipolar disorder and a right knee disability, 
letters dated in July and September 2000 and March 2001, 
respectively, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claims and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and private medical records identified by the veteran 
have been obtained and associated with the claims file.  
There is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
bipolar disorder and a right knee disability, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  



Factual Background

The veteran contends that he was treated for a right knee 
injury on several occasions in service and that he was placed 
on light duty for about a week after the initial injury.  He 
also asserts that he had psychiatric problems in service, 
manifested by mood swings, racing thoughts, and poor 
concentration, and that he drank to excess to cope with his 
problems.  

The evidence favorable to the veteran's claims consists of 
the veteran's assertions, an opinion by a private 
psychiatrist that the veteran's bipolar disorder was more 
likely than not related to service, and statements from his 
father, sister, and ex-wife attesting to their observations 
of the veteran during service.  

At the videoconference hearing in August 2003, the veteran 
testified that he started drinking to excess while in school 
(in service) in late 1982, and that continued to drink 
heavily until he was discharged from service in 1986.  He 
testified that his gunnery sergeant approached him on several 
occasions about his work and behavior and covered for him 
when he didn't show up for work or showed up drunk, but that 
he never told anyone about his problems during service.  (T 
p.35-37).  Toward the end of his service, he testified that 
he was not allowed to work on planes and was reassigned to 
work in the office because of his drinking and not showing up 
for work.  He said that had no friends and didn't socialize 
with anyone in service.  (T p.40).  

The veteran's father testified that the veteran was a happy 
go lucky kid and did not cause him any problems prior to 
service.  He testified that while he didn't know what his 
kids did when they moved away from home, he was very strict 
and didn't allow them to smoke marijuana or drink alcohol 
when they lived at home.  He said that he would have noticed 
if they had because he didn't drink or smoke and would have 
"picked it up in a heartbeat."  (T p14-15).  He first 
noticed a significant change in the veteran's behavior when 
he came home on emergency leave in early June 1983.  The 
veteran was not very talkative and acted very strangely, 
often just staring out into the distance.  (T p.12).  He said 
that the veteran was home for about a week and that after he 
put him on a plane back to his unit, he called his commanding 
officer and reported the veteran's strange behavior and 
inquired if anyone had noticed anything different about him.  
The colonel told him that he would look into it and get back 
to him, but that he never did.  (T p.13-14).  The information 
in the father's letter, received in September 2001, was 
essentially the same as his testimony.  

The statement from the veteran's sister provided a similar 
account of her observations of the veteran and the change in 
his behavior when he came home on emergency leave in 1983.  
She also reported that her brother complained of pain and 
numbness in his hands and knees and that she thought he was 
drinking to cope with his pain.  The veteran's ex-wife 
reported that she met the veteran in January 1983, and that 
they were married later that summer.  She said that the 
veteran's problems began after they moved to Escondido in 
December 1983.  The veteran became very obsessive and jealous 
about her, drank to excess, and started lying about things 
such as, not going out drinking with his buddies when he was 
on TDY.  She reported that the veteran totaled two vehicles 
while intoxicated, the first in October 1984, and the second 
a year later.  

The evidentiary record includes two letters from a private 
psychiatrist dated in August 2001 and July 2003.  In his 
first letter, the psychiatrist indicated that he had 
initially treated the veteran at the Iowa Veteran's Home in 
1996.  His first assessment in October 1996 was bipolar 
disorder (depressed) and alcohol dependence, in remission.  
At that time, he had access only to recent VA treatment 
records, and noted that the veteran reported that he had been 
depressed for as long as he could remember, but had not given 
any specific time frame.  The veteran also reported that he 
first admitted to having a drinking problem in 1985.  The 
psychiatrist discussed possible causes for bipolar disorder 
and noted that there were many factors in the veteran's 
history that supported the possibility that his bipolar 
disorder could be related to service.  He opined that any 
notation of mood changes in his service medical records would 
certainly help clarify the diagnosis.  

In the July 2003 letter, the psychiatrist indicated that he 
had reviewed the letters from family members which described 
significant mood and behavioral changes during service, and 
that these were characteristic of bipolar disorder.  Based on 
this information, he opined that it was more likely than not 
that the onset of his bipolar disorder occurred in service.  

The evidence against the veteran's claim includes his service 
medical records, private and VA out- and in-patient records 
from 1994 to the present, and December 2002 and August 2004 
VA psychiatric examinations; the latter evaluation was 
conducted by a panel of two psychiatrists.  

The veteran's service medical records are silent for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any psychiatric or right knee problems during service.  On 
a Report of Medical History in January 1984, the veteran 
specifically denied any history of lameness, knee problems, 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, or nervous trouble of any sort.  
No pertinent abnormalities were noted on examination in 
January 1984, or at the time of his separation examination in 
April 1986.  The veteran's musculoskeletal system and 
psychiatric status were normal on both examinations.  

The private and VA medical records showed that the veteran 
was treated for alcohol abuse and withdrawal symptoms (DT's) 
at substance abuse treatment facilities in 1989, 1990, and 
1993, with some short-term success, but he was unable to 
maintain any long term sobriety.  The veteran reported that 
he used to get high with his sister in junior high school and 
that he drank with his older brothers.  (See April 1994 Iowa 
Treatment record).  The records reflect treatment for chronic 
alcohol abuse and psychiatric problems beginning in 1994, 
with treatment at various private facilities as well as by VA 
up to the present time.  On numerous occasions from 1994 to 
the present, the veteran reported that he started drinking 
when he was nine or ten years old, drank to a state of 
intoxication around age 12, and first used marijuana around 
11 to 13 years old.  He took hallucinogens when he was 15, 
tried amphetamines when he was 16, and tried cocaine in his 
early twenties.  (See also VA records in August 1996, 
November 1998, and September 2002).  

When examined by VA in December 2002, the examiner indicated 
that the claims file was reviewed and provided a detailed 
description of the veteran's medical history.  In his 
analysis, the examiner discussed the various pertinent 
medical findings, including the favorable private psychiatric 
opinion.  The diagnoses included bipolar disorder, type 1, 
and alcohol dependence, in brief remission.  The examiner 
noted that there was no contemporaneous evidence of any 
presentation of symptoms in service beyond the veteran's 
recent assertions, and that the letters from family members 
did not contain specific evidence of a medical nature which 
would provide a basis for a definitive diagnosis.  The 
examiner opined that the veteran's bipolar disorder was not 
related to service.  

The August 2004 VA psychiatric panel examination report 
indicated that the claims file was reviewed, and included a 
detailed description of the veteran's medical, social, 
family, military, and occupational history.  It included 
current clinical findings from a mental status examination 
and a discussion of all relevant facts.  The examiner's noted 
the veteran's history of treatment for alcohol abuse 
beginning in 1989, and numerous subsequent treatment for 
detoxification and manic episodes through 2003.  The 
diagnoses included Bipolar disorder, type 2 versus substance-
induced mood disorder, alcohol dependence, and depressive 
disorder, not otherwise specified.  The examiner's indicated 
that it was extremely difficult to state whether the 
veteran's symptoms began in service or not given the lack of 
objective evidence of symptoms or findings at that time and 
his concomitant use of alcohol.  They noted that the veteran 
was treated for bipolar disorder with medication for about a 
year and a half, during which time he was abstinent from 
alcohol, and that he did not experience a cycle of bipolar 
symptoms and his Global Assessment of Functioning (GAF) score 
was in the 60's.  The examiner's indicated that this was 
atypical for someone with a clear bipolar disorder and 
suggested that the veteran's bipolar disorder was substance-
induced.  They noted that the establishment of bipolar 
affective disorder requires that one be abstinent from 
alcohol or other substances that could change a person's 
mood.  Given the fact that the veteran has had little time 
free from alcohol in his adult life made it "next to 
impossible" to render a definitive diagnosis.  



Analysis

After comprehensive review of all the evidence of record, the 
Board finds no basis for a favorable disposition of the 
veteran's claim of service connection for bipolar disorder.  
The favorable evidence consists of the veteran's contentions, 
statements by his sister, ex-wife, and father, and an opinion 
by a private psychiatrist, based primarily on a history 
provided by the veteran and family members.  The Board finds 
that the record contains no objective contemporaneous 
evidence corroborating the various lay statements and some of 
which are, in fact, contradicted by the record.  

The basis of the veteran's claim of service connection for 
bipolar disorder is that he drank alcohol as a means of self-
medication to ameliorate psychiatric symptoms, which he now 
claims began in service.  Contrary to his current assertions, 
the record shows that while he was treated for alcohol 
dependence since 1989, and for bipolar disorder since 1996, 
he never mentioned any history of psychiatric problems or 
symptoms in service until the filing of this claim in 
September 2001.  In fact, when first diagnosed with bipolar 
disorder in 1996, the veteran reported that he had no 
problems in service, and that he had been depressed "for as 
long as he could remember."  (See October 1996 private 
progress notes).  

When examined by VA in December 2002, the veteran reported 
that while he was warned about his excessive drinking in 
service, he did not receive any disciplinary actions, office 
hours, captain's masts, etc. during service.  However, in his 
substantive appeal in March 2003, he reported that he was 
disciplined "internally" and given "extra hours" by his 
gunnery sergeant.  

At the personal hearing in August 2003, he testified that he 
started drinking to excess to where he missed days at work 
while he was still in training (school) in late 1982.  
However, in a statement received September 2001, he said that 
he started drinking heavy about two years into service.  In 
the same letter, he said that he was counseled by his gunnery 
sergeant and First Sergeant to curb his drinking or he would 
be demoted, and said that he hid his "self-medication 
better" after that.  At the personal hearing, however, he 
testified that everyone in the Squad knew that he drank on 
duty and that his gunnery sergeant covered for him when he 
didn't show up for work or showed up intoxicated.  The Board 
finds the veteran's assertions concerning his drinking as a 
means of self-medication in service is unsubstantiated by any 
objective evidence.  Notwithstanding the veteran's 
inconsistent statements, the record simply does not 
corroborate his statement that his gunnery sergeant and First 
Sergeant overlooked his mistakes and not showing up for duty, 
allowed him to continue working on jet aircraft intoxicated, 
and only "internally" disciplined.  

While the veteran believes that his bipolar disorder is 
related to service, he, as a layperson, is not competent to 
offer an opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992); Epps v. Brown, 9 Vet. App. 341 
(1996); Franzen v. Brown, 9 Vet. App. 235 (1996).  

While the Board has also considered the lay statements and 
testimony submitted on the veteran's behalf in this case, the 
Board finds that such statements are not probative of the 
matter at issue.  While such individuals can describe their 
observations of the veteran's during service, none have 
demonstrated competency as to diagnosis or etiology of a 
psychiatric disorder.  Neither the father nor the veteran's 
sister are shown to possess any medical expertise in the 
field of psychiatry, and any interpretation of their 
observations for purposes of a medical diagnosis, even by a 
physician, would be purely speculative.  As noted by the 
December 2002 VA examiner, the letters from family members 
did not contain specific evidence of a medical nature which 
would provide a basis for a definitive diagnosis.  While the 
veteran's father essentially testified that he would have 
been aware of any substance use or abuse problems prior to 
service while the veteran was living with him, there are 
medical records that clearly document the veteran's extensive 
history of alcohol and drug use prior to service.  (See April 
1994 private medical report).  

In this regard, it is evident that the private medical 
opinion that the veteran's bipolar disorder was related to 
service was based entirely on a history of symptomatology 
provided by the veteran and family members many years after 
the fact.  The psychiatrist was unable to render an opinion 
based on a review his own treatment reports from 1996, and 
offered an opinion only after reading the letters from family 
members.  The Court has held that the Board is not bound to 
accept a diagnosis based solely on an unsubstantiated 
history.  Wood v. Derwinski, 1 Vet. App. 190 (1990), 
reconsidered, 1 Vet. App. 406 (1991); Miller v. West, 11 Vet. 
App. 345, 348 (1998) (A bare conclusion, even when reached by 
a health care profession, is not probative without a factual 
predicate in the record.).  

Moreover, the Board finds that the opinions rendered by 
psychiatrists on the two VA psychiatric examinations 
conducted for the express purpose of determining the etiology 
of the veteran's bipolar disorder are more persuasive than 
the conclusory opinion of the private psychiatrist.  The 
examiners agreed that the difficulty in reaching a definitive 
date of onset for the veteran's bipolar disorder was due to 
his long history of chronic abuse of alcohol and other drugs 
since childhood and the lack of any objective or competent 
evidence of symptoms until many years after service.  The VA 
psychiatrist in December 2002 clearly and unambiguously 
opined that the veteran's bipolar disorder was not related to 
service.  The more recent panel opinion in August 2004, 
suggested that the veteran's bipolar disorder may, in fact, 
be substance induced, but noted that confirming this 
diagnosis would be next to impossible given the fact that the 
veteran had not been free of alcohol for any length of time 
during in his adult life.  The Board finds that the opinions 
were based on a detailed analysis of all of the evidence of 
record, including the favorable diagnosis of record, and an 
extensive evaluation of the veteran.  The opinions included a 
detailed discussion of all relevant facts, addressed the 
various manifestations suggestive of other possible 
diagnoses, and offered a rational and plausible explanation 
for concluding that the veteran's bipolar disorder was not 
related to service.  

Concerning the panel's reference to the lack of legible 
service medical records, the Board points out that the 
veteran testified that he never sought medical attention for 
any psychiatric problems or his drinking in service and, if 
fact, didn't even think he had any mental problems during 
service.  Moreover, a service examination in January 1984, 
and his separation examination in April 1986, are 
sufficiently legible and showed the veteran's psychiatric 
status was  normal.  The Board is cognizant that many of the 
service medical records are partially illegible and that 
there is no possibility of obtaining more comprehensible 
copies then are of record given that they are stored on blue 
microfiche, which is a less than optimal recordation system.  
Under the circumstances, the Board is satisfied that the lack 
of fully legible service medical records does not prejudice 
the veteran's claim.  

Right Knee Disability

Concerning the claim of service connection for a right knee 
disability, the Board finds no plausible basis for a 
favorable disposition of this appeal.  While the veteran 
asserts that he was treated for a right knee injury on 
several occasions in service, the service medical records are 
silent for any complaints, treatment, abnormalities, or 
diagnosis referable to any right knee problems during 
service.  Furthermore, the veteran specifically denied any 
history of knee problems on a Report of Medical History in 
January 1984, and no pertinent abnormalities were noted on 
examination at that time or at the time of his separation 
examination in April 1986.  

Initially, the veteran reported that he injured his knee in 
September 1983.  However, in a letter received in October 
2001, he said that he injured the knee when he fell from a 
aircraft wing in June 1984.  He offered no explanation for 
the different dates of his claimed injury.  Moreover, when he 
was first seen for bilateral knee pain in November 1998, he 
never mentioned any history of a knee injury and said only 
that he had some discomfort when he was in service.  The 
diagnosis at that time was chondromalacia, left greater than 
right.  

The Board finds the denial of any history knee problems on 
the Report of Medical History in January 1984, and the 
absence of any abnormal clinical findings on the 1984 service 
examination or the 1986 separation examination weighs against 
the veteran's claim that he had a chronic right knee 
disability in service.  It should be noted that the two 
examinations were conducted at the same installation where 
other service medical records from that facility that are 
associated with the claims file are of record.  This suggests 
that the veteran's service medical records are complete.  It 
should also be noted that a follow-up search for all medical 
and personnel records at the National Personal Records Center 
(NPRC) in June 2005, was to the effect that there were no 
additional service medical records or any personnel records 
showing that the veteran was placed on light duty status.  
Notably, the veteran's service medical records include 
several reports for treatment of a left hand injury in 
September and October 1983.  Thus, assuming that the claimed 
right knee injury occurred in September1983, there is no 
reasonable basis to believe that any treatment records for 
the right knee would not have been properly associated with 
his service medical records at that military base.  

While the veteran is competent to relate that he experienced 
symptoms in service, he is not a medical professional 
competent to offer an opinion as to the etiology of any 
current right knee disability.  Savage v. Gober, 10 Vet. App. 
488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Moreover, the veteran has presented no competent medical 
evidence relating any current right knee disability to 
military service.  

Inasmuch as there is no evidence of a psychiatric disorder or 
right knee disability in service or until many years after 
discharge from service, and no competent evidence has been 
presented which relates any current psychiatric disorder or 
right knee disability to service, the Board finds that there 
is no basis to grant service connection.  Accordingly, 
service connection for bipolar disorder and a right knee 
disability is denied.  


ORDER

Service connection for bipolar disorder, is denied.  

Service connection for a right knee disability, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


